3. Draft general budget for 2007 (sections I, II, IV, V, VI, VII, VIII) (vote)
- Before the vote on paragraph 31:
(FR) Mr President, because it has never been proved that, employee for employee and hour of work for hour of work, the Manpower solution to providing session auxiliaries was any cheaper, and because Parliament is constantly trying to make savings, we propose to help it by adding, at the end of paragraph 31, the following sentence: 'reject as too expensive the solution of using a temping agency to replace session auxiliaries'.
(Applause)
(Parliament rejected the oral amendment)
- Before the vote on Amendment 7:
rapporteur. - Mr President, I should like to propose that the text of paragraph 58 of the report be replaced by the following text: 'Notes the improvement in monitoring of the implementation of the EU budget in its budgetary vote; asks the relevant committees to examine the setting-up of a structure and a procedure to carry out the implementation assessment exercise for 2007 with the specialised committees; in this way it will also help to prepare for the budget review in 2008-2009; asks the Secretary-General to facilitate the logistics to organise regular monitoring meetings according to the priorities that will be defined by the committees concerned'.
(Parliament accepted the oral amendment)